Citation Nr: 0533373	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for open angle glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1969 to December 
1971, from November 1972 to November 1975, from March 1976 to 
March 1980, and from September 1981 to September 1991.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2003 decision by the 
RO which, in part, denied an increased rating for the 
veteran's eye disorder.  The Board remanded the appeal to the 
RO for additional development in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The criteria for evaluating simple, primary, and 
noncongestive glaucoma are based on impairment of visual 
acuity or field loss with a minimum rating of 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6013 (2005).  

For impairment of vision, the best distant vision obtainable 
after best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75 (2005).  

For determining impairment of field vision, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
Table III.  The degrees lost are then added together to 
determine the total degrees lost.  This is subtracted from 
500.  The difference represents the total remaining degrees 
of visual field.  The difference is divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2005).  

Table III provides the normal visual field extent at eight 
principal meridians for a total of 500 degrees: temporally, 
85 degrees; down temporally, 85 degrees; down, 65 degrees; 
down nasally, 50 degrees; nasally, 60 degrees; up nasally, 55 
degrees; up, 45 degrees; and up temporally, 55 degrees.  38 
C.F.R. § 4.76a, Table III (2005).  

When examined by VA in May 2002, the examiner indicated that 
Goldmann visual field testing iii/4e revealed a fairly normal 
visual field, bilaterally with approximately 120 degrees of 
horizontal field in the right eye and 125 degrees in the left 
eye.  The assessment was advanced glaucoma which appeared to 
be normal.  The examiner recommended a "24-2" visual field 
evaluation and a full examination within the next four to six 
months or sooner if needed.  Additional VA outpatient records 
showed that the veteran was evaluated on several occasions 
subsequent to the May 2002 eye examination which included at 
least three 24-2 visual field evaluations, most recently in 
August 2004.  The related charts, however, were not made part 
of the examination report as required by 38 C.F.R. § 4.76.  
Moreover, in discussing the results of the testing, the 
examiners did not provide any measurements for the veteran's 
field of vision, which are necessary for rating purposes.  

The August 2004 evaluation indicated that the 24-2 visual 
field test was of "poor reliability" in both eyes with a 
26% false positive in the right eye - "sup paracentral 
defect", and a 30% false positive in the left eye - "sup 
nasal defect."  Without further explanation of the 
diagnostic findings, the Board is unable to determine the 
current severity of the veteran's eye disorder.  

Comprehensive findings conforming to the rating criteria are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the current 
medical evidence of record does not provide a clear picture 
of the severity of the veteran's eye disability, the Board 
finds that another examination should be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his glaucoma since August 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current severity of his glaucoma.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The studies should 
include Goldmann and "24-2" visual 
field tests.  The examiner should provide 
the answers/findings to each of the 
following:  

a. Has the veteran developed 
impairment of field vision 
manifested by homonymous 
hemianopsia, or loss of the temporal 
half?  

b. What is the veteran's concentric 
contraction of his visual field for 
the left and right eye?  Please 
specify the measurements in terms of 
degrees.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, if available, should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
glaucoma have been provided by the 
examiner and whether he or she has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2005).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


